 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MICHAEL D. FROELICH,                                    Case No.: 2:19-cv-00175-APG-VCF

 4          Plaintiff                                    Order for Stipulation of Dismissal or
                                                                    Status Report
 5 v.

 6 PHH MORTGAGE CORPORATION,

 7          Defendant

 8         On August 5, 2019, the parties advised the court that they had settled this case and

 9 requested 60 days to finalize the settlement. ECF No. 20. More than 60 days have passed and no

10 stipulation to dismiss has been filed.

11         I THEREFORE ORDER the parties to file a stipulation of dismissal or a status report by

12 December 20, 2019.

13         DATED this 6th day of December, 2019.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
